Citation Nr: 1311386	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  07-34 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to February 1968.  The Veteran died in June 2005; the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A Board hearing at the RO was held in February 2009.  The case was remanded by the Board in June 2009.  In an April 2011 decision the Board denied the appellant's claims.  The appellant appealed the Board's April 2011 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated August 23, 2012 the Court remanded the matter to the Board for compliance with the terms of an August 2012 Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in June 2005.  An amended Death Certificate lists the immediate cause of death as lung cancer and renal cell carcinoma.  The appellant's contention is that the Veteran's lung cancer was the primary cancer that caused his death and presumed due to herbicide exposure in service.  She further contends that VA failed to satisfy its statutory duty to assist her in developing her claim that evidence of lung cancer predated evidence of renal cancer.  

She asserts that a digital copy (the original has not been located) of the February 1999 chest x-ray, (evidence that supports her claim that the Veteran's lung cancer predated his renal cancer), was and still is in the possession of VA and was not considered by VA medical doctor when he rendered his October 2010 VA medical opinion.  The VA medical doctor noted, in his discussion, that the actual x-rays (1999) were not contained in the material submitted for review.  He stated that a copy of the radiology report appeared in the claims file but did not contain any description of lung spots.  He opined that based on the information available for review (i.e., claims file) and in according with current medical knowledge, the deceased Veteran's bilateral lung cancer was more likely than not caused by the pathologically demonstrated left kidney cancer; and the deceased Veteran's left kidney cancer (and thus bilateral lung cancer) were not caused by herbicide exposure or any other apparent aspect related to military service.

In March 2012 correspondence, from a physician at the Dorn VA Medical Center (VAMC), it was noted that in 2002 the Dorn VAMC had received copies of the Veteran's chest x-rays; the images could be found in "CPRS" Vista Imaging Display and were available for review.  The claims file did not contain the image of the 1999 chest x-ray at the time VA medical doctor rendered the October 2010 VA medical opinion, nor was there any indication that VA medical doctor reviewed it on any electronic system (e.g. CPRS).  As the February 1999 chest x-ray report could be determinative of the appellant's claim, without consideration of it by VA medical doctor in rendering his October 2010 medical opinion, deems that opinion inadequate, to that extent, for adjudication purposes.  As such, a VA medical opinion that considers the 1999 chest x-ray is necessary.


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to verify that the digital image of the Veteran's February 1999 chest x-ray is in fact in VA's CPRS Vista Imaging Display system.  If possible, a hardcopy of the digital image should be associated with the claims file. 

2.  If the February 1999 x-ray is in fact viewable on the CPRS Vista Imaging Display system, then the entire claims file should be sent to the same VA medical doctor, who rendered the October 2010 medical opinion, for an addendum opinion as to whether the Veteran had lung cancer that predated his renal cell carcinoma.  Action should be taken to ensure that the examiner can view the February 1999 chest x-ray on the CPRS Vista Imaging Display system.

     a)  The medical doctor should be asked to review the 1999 chest x-ray to identify whether the Veteran had "lung spots" when examined at that time.  If lung spots are identified on the x-ray, the examiner should offer an opinion as to whether it is as likely as not (a 50% or greater probably) that such "spots" were indicative of lung cancer.  

    b)  The medical doctor should also be asked whether the Veteran's lung cancer metastasized from his renal cell carcinoma or whether his lung cancer was a separately developed cancer.  

If the same VA medical doctor who rendered the October 2010 opinion is unavailable or unable to provide the requested opinions, the requested opinions should be obtained from another appropriate VA medical doctor based on a review of the claims file and review of the digital image of the February 1999 x-ray on the CPRS Vista Imaging Display system,

3.  If the February 1999 x-ray is not in fact on the CPRS Vista Imaging Display system, the RO should take appropriate action to contact Pamela M. Ball, RN, CNS and Maria L. Delioukina, M.D. and request clarification from them regarding the appellant's allegations that they told her that they had review the February 199 x-ray and has seen spots in the Veteran's lungs.  

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the appellant and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


